DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1-3 in the submission filed 1/10/2022 are acknowledged and accepted.
Cancellation of Claims 14-20 is acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-13. 
Drawings
Drawings were objected to in the previous action. Applicant stated (Remarks, page 6) that Fig 1 was amended. However, a replacement drawing with Fig 1A was not filed. Hence the objection to drawings is upheld.
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Information Disclosure Statement
The information disclosure statement filed 11/15/2019 was objected to in the previous office action. However, Applicant has not filed a new IDS, hence the objection is upheld. 
The information disclosure statement filed 11/15/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL 6-8 are not clear and are very hazy.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).	
Response to Arguments
Applicant's arguments (Remarks, filed 1/10/2022) have been considered, but, respectfully, are not found persuasive.
a)	Cross teaches that the photoluminescent material may be deposited on only a portion of the reticle or it may substantially cover the reticle or it can be located above the reticle. In each and every embodiment disclosed in Cross, the photoluminescent material is located in the main body of the riflescope. In contrast, in the current invention, the light module is located in the base, not in the main body or tube of the viewing optic. (Remarks, page 8)
	Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In the rejection, Masarik is being utilized to teach that the light module is located in the base, while Cross is being utilized to teach a light module that directs light at the first focal plane reticle. 
	Masarik teaches (fig 1,3) coupled to the main tube (larger cylindrical tube with optical system 100) there is a base (housing 102) which contains a light module (laser range finder LRF). But, Masarik does not teach that the light module directs light at a first focal plane reticle. It is Cross who teaches (fig 1,10) a light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, which are connected to light emitted by photoluminescent material 104) to direct light at the first focal plane reticle (reticle 30, located at first focal plane). Combined Masarik and Cross the limitations of Claim 1.
	Secondly, Applicant is quoting a portion (Para 0008) of Cross which is not being utilized by the rejection. Cross in fact teaches (p12, lines 1-11) that the photoluminescent material, which is considered to be part of the light module, is located away from the interior of the housing of a scope, it is remote from the reticle and the light emitted from the photoluminescent material is transmitted vi a light transmitting 
b)	Not only does Cross fail to cure the deficiencies of Masarik, but Cross teaches away from the claimed invention. (Remarks, Page 8).	
Applicant argues that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Cross does not state that the light module is bound to be only in the main tube and cannot be added as module exterior to the main tube. As described above, Cross in fact teaches (p12, p13) that the photoluminescent material, which is considered to be part of the light module, is located away from the interior of the housing of a scope, it is remote from the reticle and the light emitted from the photoluminescent material is transmitted vi a light transmitting pipe. This is explicitly shown in figs 10 and 12. Fig 12 in fact shows the receptacle or turret 128 which holds the light module or photoluminescent material 104.
	Hence Cross is not teaching away from the claimed invention.
c)	Cross teaches use of a photoluminescent material in the main housing of a riflescope to illuminate a reticle. If a person of ordinary skill in the art were to include the teachings of Cross with the teachings of Masarik, the photoluminescent material of Cross would be included in main housing of the viewing optic disclosed by Masarik.
(Remarks, page 9).
	Cross teaches (p40, p42, fig 10,12) that the photoluminescent material is remote to the reticle and can be housed in a receptacle on the exterior of the housing or main tube and can remotely illuminate the reticle. Hence, if a person of ordinary skill in the art were to include the teachings of Cross with the teachings of Masarik, the 
	In view of the above arguments, the rejection of Claim 1 is upheld.
d)	Dependent claims are allowable for at least the same reasons as the base claim.
	Dependent claims are not patentable for at least the same reasons as the base claim.
Claims 1-13 are rejected as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masarik et al (US 2016/0028970 A1, of record) in view of Cross et al (US 2003/0086165 A1, of record).
Regarding Claim 1, Masarik teaches (fig 1,3) viewing optic (sight system 100, p26, lines 1-3) comprising: 
(a) a main tube (larger cylindrical tube with optical system 100); 
(b) an objective system (front end optical system 110, p28, lines 1-2) coupled to a first end of the main tube (larger cylindrical tube with optical system 100) that focuses a target image from an outward scene (image of a field of view, p28, lines 1-3); 
(c) an ocular system (eyepiece 112, p29, lines 1-4) coupled to the second end of the main tube (larger cylindrical tube with optical system 100), the main tube (larger cylindrical tube with optical system 100), the objective system (front end optical system 110, p28, lines 1-2) and the ocular system (eyepiece 112, p29, lines 1-4)  being configured to define at least a first focal plane (real image plane of optical system 110, p28, lines 5-7), with a reticle (reticle, p28, lines 5-7, reticle 304, p39, lines 1-5) at the first focal plane (real image plane of optical system 110, p28, lines 5-7); and 
(d) a base (housing 102, p26, lines 3-6) coupled to the main tube (larger cylindrical tube with optical system 100) wherein the base (housing 102, p26, lines 3-6), has a light module (laser range finder LRF, p27, lines 1-3, LRF is connected to housing 102 as a modular add-on component) to direct light (LRF has a laser which directs light).
	However, Masarik does not teach 
wherein the base has a light module to direct light at the first focal plane reticle.
	Masarik and Cross are related as reticles.
	Cross teaches (fig 1,10,12), a viewing optic (riflescope 10, p30, lines 1-3),
wherein the base (turret 128, p42, lines 6-18, fig 12) has a light module (photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12, photoluminescent material 104, light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, fig 10, photoluminescent material 104 is contained in turret 128 transmitted by tube 124, p42, lines 6-18, fig 12) to direct light at the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, fig 10,  p30, lines 10-15, reticle 114, fig 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Masarik to include the teachings of Cross such that wherein the base has a light module to direct light at the first focal plane reticle for the purposes of improving the use of the reticle as a sighting marker in low light conditions (p40, lines17-21).
Regarding Claim 3, Masarik-Cross teach the viewing optic of Claim 1, wherein the base (housing 102, p26, lines 3-6, Masarik) is more than 50% (as in fig 1, 3) a length of the main tube (larger cylindrical tube with optical system 100).  
	However, Masarik-Cross do not teach base is from 40% to 65% the length of the main body.
Now, although Masarik-Cross do not explicitly disclose the claimed range of base is from 40% to 65% the length of the main body, it is considered to be within ordinary skill level to modify Masarik-Cross with routine experimentation to obtain base is from 40% to 65% the length of the main body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have base from 40% to 65% the length of the main body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Masarik-Cross to have base from 40% to 65% the length of the main body for the purposes of having a module setup which is not unwieldy and is compact.
Regarding Claim 4, Masarik-Cross teach the viewing optic of Claim 1, wherein the base (housing 102, p26, lines 3-6, Masarik) further comprises a power source (power source, p26, lines 3-4).  
	Regarding Claim 5, Masarik-Cross  teach the viewing optic of Claim 1, wherein a portion of the light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)  attaches to an outer perimeter (periphery, p25, lines 1-3) of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  
Regarding Claim 6, Masarik-Cross  teach the viewing optic of Claim 1, wherein a portion (light emitting end 94, p40, lines 2-5) of the light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) from about a 3:00 position (as in fig 10, Cross) to about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipes 88 and 90 moving to 3:00 and 6:00 positions) of the reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  
Regarding Claim 7, Masarik-Cross  teach the viewing optic of Claim 1, wherein a portion (light emitting end 94, p40, lines 2-5) of the light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) at about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipe 90 moving to 6:00 position) of the reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  
Regarding Claim 8, Masarik teaches (fig 1,3) a viewing optic (sight system 100, p26, lines 1-3) comprising: 
a main body (larger cylindrical tube with optical system 100) with an optical system (front end optical system 110, p28, lines 1-2, eyepiece 112, p29, lines 1-4) for viewing an outward scene (image of a field of view, p28, lines 1-3) and 
a base (housing 102, p26, lines 3-6) that couples to a bottom portion of the main body (larger cylindrical tube with optical system 100), the base (housing 102, p26, lines 3-6) having a light module (laser range finder LRF, p27, lines 1-3, LRF is connected to housing 102 as a modular add-on component).
	However, Masarik does not teach
a light module to direct light at a diffraction pattern on a reticle of the optical system in the main body.  
	Masarik and Cross are related as reticles.
	Cross teaches (fig 1,10), a viewing optic (riflescope 10, p30, lines 1-3), wherein

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Masarik to include the teachings of Cross such that a light module to direct light at a diffraction pattern on a reticle of the optical system in the main body for the purpose of improving the use of the reticle as a sighting marker in low light conditions (p40, lines17-21).
Regarding Claim 9, Masarik-Cross  teach the viewing optic of Claim 8, wherein the reticle (reticle, p28, lines 5-7, reticle 304, p39, lines 1-5, Masarik) is located at a first focal plane (real image plane of optical system 110, p28, lines 5-7) of the optical system (front end optical system 110, p28, lines 1-2, eyepiece 112, p29, lines 1-4)  in the main body (larger cylindrical tube with optical system 100).  
Regarding Claim 10, Masarik-Cross  teach the viewing optic of Claim 8, wherein the reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15, Cross) is located at a second focal plane (second focal plane between first end 14 and erector lens 24, p30, lines 10-17) of the optical system (objective lens 22, erector lenses 24,26,28, eyepiece lens 19,20, p30, lines 1-8) in the main body (housing 12, p30, lines 
	Regarding Claim 11, Masarik-Cross  teach the viewing optic of Claim 8, wherein reticles (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15, Cross)  are located at both a first focal plane (first focal plane between lens 26 and 22, p30, lines 10-17) and a second focal plane (second focal plane between first end 14 and erector lens 24, p30, lines 10-17) of the optical system (objective lens 22, erector lenses 24,26,28, eyepiece lens 19,20, p30, lines 1-8) in the main body(housing 12, p30, lines 1-4) (reticle 30 is in the second focal plane of riflescope 10 or the first focal plane or at both the focal planes, p30, lines 10-17, Cross).
Regarding Claim 12, Masarik-Cross  teach the viewing optic of Claim 8, wherein a portion (light emitting end 94, p40, lines 2-5) of the light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-10, pipes 88,90 are connected to light emitted by photoluminescent material 104, p41, lines 7-10, Cross)   attaches to an outer perimeter of the first focal plane reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15) from about a 3:00 position (as in fig 10, Cross) to about a 6:00 position (clockwise rotation of the riflescope 10 in fig 1 such a way that it  results in the rotation of reticle with the light transmitting pipes 88 and 90 moving to 3:00 and 6:00 positions) of the reticle (reticle 30, p30, lines 10-11, located at first focal plane, p30, lines 10-15).  
	Regarding Claim 13, Masarik-Cross  teach the viewing optic of Claim 8, wherein a portion (light emitting end 94, p40, lines 2-5) of the light module (light transmitting pipes 88,90 aim light at etched out portion 96 which is a cross hair reticle, p40, lines 1-.  

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masarik et al (US 2016/0028970 A1, of record) in view of Cross et al (US 2003/0086165 A1, of record) and further in view of Zang et al (US 2018/0128576 A1, of record).
Regarding Claim 2, Masarik-Cross teach the  viewing optic of Claim 1, wherein one end of the base (housing 102, p26, lines 3-6, Masarik) attaches near ocular system  (eyepiece 112, p29, lines 1-4) of the main tube (larger cylindrical tube with optical system 100) and the other end of the base (housing 102, p26, lines 3-6) attaches near the objective system (front end optical system 110, p28, lines 1-2) of the main tube(larger cylindrical tube with optical system 100).  
	However, Masarik-Cross do not teach
one end of base attaches near a magnification ring.
	Masarik-Cross and Zang are related as bases in viewing optics.
	Zang teaches (fig 1), a view optic (scope assembly 1000, p31, lines 3-6), wherein
one end of base (integrated mount 141, p31, lines 3-6) attaches near a magnification ring (magnification ring 124, p34, lines 6-8).
.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JVD/
Jyotsna V DabbiExaminer, Art Unit 2872              					3/18/2022


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872